 


110 HRES 69 EH: Recognizing and honoring Benny Parsons and expressing the condolences of the House of Representatives to his family on his death.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 69 
In the House of Representatives, U. S., 
 
February 7, 2007 
 
RESOLUTION 
Recognizing and honoring Benny Parsons and expressing the condolences of the House of Representatives to his family on his death. 
 
 
Whereas Benny Parsons was born in Wilkes County, North Carolina, on July 12, 1941, and resided in the towns of Ellerbe and Concord, North Carolina in the Eighth Congressional District;  
Whereas Benny Parsons was the son of Hazel and the late Harold Parsons and the brother of Steve, Phil and Patty;  
Whereas Benny Parsons started racing in 1963 at the Mt. Clemens Speedway in Mt. Clemens, Michigan;  
Whereas Benny Parsons was the Automobile Racing Club of America (ARCA) Rookie of the Year in 1965 and ARCA Champion in 1968 and 1969;  
Whereas Benny Parsons was the first ARCA Champion inducted into the International Sports Hall of Fame;  
Whereas Benny Parsons made his Winston Cup debut in 1970 and had his first Winston Cup victory at South Boston Virginia Speedway in 1971;  
Whereas Benny Parsons was Winston Cup Champion in 1973;  
Whereas Benny Parsons had an extraordinary career as a National Association for Stock Car Auto Racing (NASCAR) driver, winning 21 races, including the 1975 Daytona 500;  
Whereas in 1982 Benny Parsons qualified for the NASCAR Winston 500 at Talladega Superspeedway at 200.175 miles per hour, the first NASCAR qualification run over 200 mph;  
Whereas in 1998 Benny Parsons was named one of the 50 Greatest Drivers in NASCAR History;  
Whereas after a successful career as a driver, Benny Parsons developed a successful career in broadcasting, further expanding his sport through his insight and commentary;  
Whereas Benny Parsons was known for his kindness by all who had the good fortune to meet him;  
Whereas Benny Parsons was a loving husband to his wife Terri and an exceptional father to his sons Kevin and Keith;  
Whereas Benny Parsons was a man of strong faith and character; and  
Whereas Benny Parsons passed away on January 16, 2007, prompting friend and former competitor Darrell Waltrip to state that Benny Parsons was the kindest, sweetest, most considerate person I have ever known. He was a great champion, a great ambassador for our sport but more than that, he was a great person. He exemplified that good guys can be winners too.: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Benny Parsons as one of the greatest race car drivers ever to participate in the sport of auto racing and recognizes his many contributions to the Nation throughout his lifetime;  
(2)honors Benny Parsons for transcending the sport of auto racing to become a role model as both a talented competitor and mentor and as a loving husband and father; and  
(3)extends its deepest condolences to the family of Benny Parsons.  
 
Karen L. Haas,Clerk. 
